        
EXHIBIT 10.3






GUARANTY SUPPLEMENT


To the Holders of the Series A-1A Notes,
Series A-1B Notes, Series A-2A Notes,
Series A-2B Notes, Series A-3A Notes and
Series A-3B Notes (each, as hereinafter
defined) of STERIS Corporation
(the “Company”)


Ladies and Gentlemen:


WHEREAS, in order to refinance certain debt and for general corporate purposes,
the
Company entered into those certain Note Purchase Agreements dated as of December
4, 2012 (as
amended, the “Original Note Purchase Agreements”) between the Company and each
of the
purchasers party thereto (together with their successors and assigns, the
“Original Holders”),
providing for, inter alia, the issue and sale by the Company of: (a) $47,500,000
aggregate
principal amount of its 3.20% Senior Notes, Series A-1A, due December 4, 2022
(the “Series A-
1A Notes”), (b) $47,500,000 aggregate principal amount of its 3.20% Senior
Notes, Series A-1B,
due December 4, 2022 (the “Series A-1B Notes”), (c) $40,000,000 aggregate
principal amount of
its 3.35% Senior Notes, Series A-2A, due December 4, 2024 (the “Series A-2A
Notes”), (d)
$40,000,000 aggregate principal amount of its 3.35% Senior Notes, Series A-2B,
due December
4, 2024 (the “Series A-2B Notes”), (e) $12,500,000 aggregate principal amount of
its 3.55%
Senior Notes, Series A-3A, due December 4, 2027 (the “Series A-3A Notes”), and
(f)
$12,500,000 aggregate principal amount of its 3.55% Senior Notes, Series A-3B,
due December
4, 2027 (the “Series A-3B Notes”; the Series A-1A Notes, Series A-1B Notes,
Series A-2A
Notes, Series A-2B Notes, Series A-3A Notes and Series A-3B Notes shall be
collectively
referred to herein to the “Original Series A Notes”).


WHEREAS, the Company and the Holders agreed to (i) enter into that certain First
Amendment dated as of March 31, 2015 to the Original Note Purchase Agreements
(the “First
Amendment”), pursuant to which the Amended and Restated Note Purchase Agreement
dated as
of March 31, 2015 between the Company and the Noteholders (as defined therein)
(the “Note
Purchase Agreement”) replaced the Original Note Purchase Agreements and (ii)
replace the
outstanding Original Series A Notes with amended and restated notes (the
“Notes”). Each holder
of the Notes shall be referred to as a “Holder”.


WHEREAS, as a condition precedent to the entering into the Note Purchase
Agreement
by the Holders, the Holders required that certain affiliates of the Company
enter into an
Affiliate Guaranty as security for the Notes (the “Guaranty”).


Pursuant to Section 9.7 of the Note Purchase Agreement, the Company has agreed
to
cause the undersigned, Synergy Health AST, LLC, a limited liability company
organized under the laws of Delaware, Synergy Health US Holdings, Inc., a
corporation organized under the laws of Delaware, and Synergy Health North
America, Inc., a corporation organized under the laws of Florida (the
“Additional Guarantors”), to join in the Guaranty. In accordance with the
requirements of


    



--------------------------------------------------------------------------------




the Guaranty, the Additional Guarantors desire to amend the definition of
Guarantor (as the same may have been heretofore amended) set forth in the
Guaranty attached hereto so that at all times from and after the date hereof,
the Additional Guarantors shall be jointly and severally liable as set forth in
the Guaranty for the obligations of the Company under the Note Purchase
Agreement and Notes to the extent and in the manner set forth in the Guaranty.


The undersigned is the duly elected President of each of the Additional
Guarantors, each a subsidiary of the Company, and is duly authorized to execute
and deliver this Guaranty Supplement to each of you. The execution by the
undersigned of this Guaranty Supplement shall evidence their consent to and
acknowledgment and approval of the terms set forth herein and in the Guaranty
and by such execution the Additional Guarantors shall be deemed to have made in
favor of the Holders the representations and warranties set forth in Section 5
of the Guaranty.
    
Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
amended as set forth above. Except as amended herein, the terms and provisions
of the Guaranty
are hereby ratified, confirmed and approved in all respects.
    
Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to the
Guaranty Supplement, but nevertheless all such reference shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.


Dated: August 8, 2017
SYNERGY HEALTH AST, LLC


By: /s/ Michael J. Tokich
Name: Michael J. Tokich
Title: President


SYNERGY HEALTH US HOLDINGS, INC.


By: /s/ Michael J. Tokich
Name: Michael J. Tokich
Title: President


SYNERGY HEALTH NORTH AMERICA, INC.


By: /s/ Michael J. Tokich







--------------------------------------------------------------------------------




Name: Michael J. Tokich
Title: President


ACCEPTED AND AGREED:
STERIS CORPORATION


By: /s/ Michael J. Tokich
Name: Michael J. Tokich
Title: Senior Vice President and Chief Financial Officer
































































[Signature Page to 2012 Guaranty Supplement - Joinder of Synergy Health]





